Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the reply fled December 13, 2021.
	Claims 1-20 are currently pending.
	
	Benefit of priority is to September 28, 2016.

	The drawings submitted December 13, 2021 are accepted.

An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Sunhee Lee on January 31, 2022
Examiner’s Amendments to the Claims:
	In Claim 3, please replace:
“wherein, X(s) independently refer to Alanine (A), Valine (V), Leucine (L), or Isoleucine (I); and Proline (P) is positioned in one of the U(s) (either 5’, 6’, 7’, or 8’); and the remaining U(s) are independently composed of A, V, L, or I, P at the 12’ position is Proline (P).”
	with: 


Examiner’s Amendments to the Specification:
	In the specification, at page 21, line 5, please replace the legend of FIG. 31 with:
---- FIG. 31 shows the structure of the aMTD, wherein X(s) independently refer to Alanine (A), Valine (V), Leucine (L), or Isoleucine (I); Proline (P) is positioned in one of the U(s) and the remaining U(s) independently composed of A, V, L, or I; and P at the 12’ position is Proline (P). --- 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656